NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



PABLO ROMERO-CONCEPCION,                    )
                                            )
             Appellant,                     )
                                            )
v.                                          )          Case No. 2D17-3224
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed November 14, 2018.

Appeal from the Circuit Court for
Hillsborough County; J. Rogers Padgett,
Sr., Judge.

Andrew G. Spicola, Tampa, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Cerese Crawford
Taylor, Assistant Attorney General,
Tampa, for Appellee.


PER CURIAM.


             Affirmed.


CASANUEVA, SILBERMAN, and ATKINSON, JJ., Concur.